Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 8/11/2021 in which Claims 1-6, 8-15, 17-20 are pending and Claims 21, 22 are new.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 9-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0218690 to Zhou et al (“Zhou”) in view of U.S. Patent Publication 2011/0103698 to Hayashi et al (“Hayashi”) in further view of U.S. Patent 9,082,370 to Shiraishi et al (“Shiraishi”).
As to Claim 1, Zhou teaches a method for updating a display device, the method comprising: comparing a first subpixel data signal of a first subpixel of a plurality of subpixels of the display device to a first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6), and wherein the buffer stores a plurality of counters (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062. Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area); increasing, in response to the first subpixel data signal exceeding the first statistically selected threshold, a value of a first counter of the buffer (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area), wherein the first counter corresponds to the first subpixel (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that the counting circuit may contain the first subpixel of a particular sub-display area); 
adjusting the first subpixel data signal in response to the value of the first counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a first subpixel data signal] ; and 
driving the first subpixel based at least in part on the adjusted first subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the first counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display .
Zhou does not explicitly disclose a statistically selected subpixel.
Hayashi teaches different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I (see ¶ 0042-0043).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou with Hayashi to teach a statistically selected subpixel. The suggestion/motivation would have been in order to select a pixel set including two or more pixels based on pixel values and information on an image space of image data of a captured image (see ¶ 0007).
Zhou and Hayashi fail to disclose a first line of the buffer and compressing the first line of the buffer; decompressing a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed.
Shiraishi teaches a first line of the buffer and compressing the first line of the buffer; decompressing a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed (a process which includes the steps of compressing and writing display data in the course from the write-line buffers 51 to 54 to the frame buffer memory 28, and outputting display data from the read-line buffer 57 to the source latch 59; and a process which includes the steps of reading out compression-display data from the frame buffer memory 28, decompressing the compression-display data, outputting the decompressed display data of one line to the source latch, and saving the decompressed display data of the other line by use of the read-line buffer 57, see Col. 12, lines 20-29);
Before the effective filing date of the claimed invention, it would have been obvious to ordinary skill in the art to modify Zhou and Hayashi with Shirashi to teach a first line of the buffer and compressing the first line of the buffer; decompressing a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed; compressing the first line of the buffer. The suggestion/motivation would have been in order for the controller to drive the light emitting elements so that the light emission pattern of the two light emitting elements aligned in the width direction of the substrate is made different for each predetermined number of lines  (see Abstract).
As to Claim 2, Zhou, Hayashi and Shirashi depending on Claim 1, Hayashi teaches assigning each subpixel of the plurality of subpixels with a pseudorandom number (the generated pseudo-random number RND is output to … different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33, see ¶ 0042); and selecting the first statistically selected subpixel based on the pseudorandom number of a first subpixel of the plurality of subpixels (based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I, see ¶ 0043).  
As to Claim 3, Zhou, Hayashi and Shirashi depending on Claim 1, Hayashi teaches assigning one or more subpixel groupings of the plurality of subpixels with a different pseudorandom number (different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; reference pixels and comparison pixels are selected. Alternatively, blocks including a plurality of pixels may be selected as reference blocks and comparison blocks [subpixel groupings], see ¶ 0042, 0053); and selecting a first subpixel grouping of the one or more subpixel groupings comprising the first statistically selected subpixel based on the pseudorandom number of the first subpixel grouping (reference pixels and comparison pixels are selected. Alternatively, blocks including a plurality of pixels may be selected as reference blocks and comparison blocks; blocks may be specified such that a specified coordinate is located at the center, the upper right corner, the bottom right corner, or the bottom left corner of one block. Alternatively, each rectangular .  
As to Claim 4, Zhou, Hayashi and Shirashi depending on Claim 1, Zhou teaches wherein the first statistically selected threshold is variable (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6).  
As to Claim 5, Zhou, Hayashi and Shirashi depending on Claim 1, Shirashi teaches wherein the buffer is part of a memory of one of the display device and a host device coupled to the display device (display control device has a plurality of line buffers, see Abstract; host processor 7 creates display data. The liquid crystal controller driver 4 receives display data from the host processor 7, and performs display control to display the data on the liquid crystal panel, see Col. 6, lines 45-48; liquid crystal controller driver 4 has a frame buffer memory 28, see Col. 7, lines 42-43; compressing and writing display data in the course from the write-line buffers 51 to 54 to the frame buffer memory 28, see Col. 12, lines 20-29).  
determining an adjustment value based on first counter value (the second memory 130 may store accumulated stress values which are copied from the first memory 120 [first counter]…the second memory 120 may store a compensation layer. The compensation layer may include compensation values for correcting pixel values of an original image, see ¶ 0042); 
Shirashi teaches compressing the adjustment value (compressing and writing display data in the course from the write-line buffers 51 to 54 to the frame buffer memory 28, see Col. 12, lines 20-29). It would be reasonable to construe that the compensation values when stored in the buffer would be compressed.
As to Claim 9, depending from Claim 1, Zhou teaches comparing a second subpixel data signal of a second statistically selected subpixel of the plurality of subpixels to the first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6); increasing a value of a second counter corresponding to the second statistically selected subpixel in response to the second subpixel data signal exceeding the first statistically selected threshold (the counting circuit may obtain the number of pixels included in each sub-display ; 
adjusting the second subpixel data signal in response to the value of the second counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a second subpixel data signal] whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1; the determination module 103 may comprise a comparison circuit. The comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the second counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; the visual ; and 
driving the second subpixel based at least in part on the adjusted second subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the second counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1).
Hayashi teaches a statistically selected subpixel (different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I, see ¶ 0042-0043).
As to Claim 10, Zhou teaches a processing system for a display device, the processing system comprising display driver circuitry (control apparatus for  and configured to: compare a first subpixel data signal of a first subpixel of a plurality of subpixels of the display device to a first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6), and wherein the buffer stores a plurality of counters (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062. Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area); increasing, in response to the first subpixel data signal exceeding the first statistically selected threshold, a value of a first counter of the buffer (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality , wherein the first counter corresponds to the first subpixel (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that the counting circuit may contain the first subpixel of a particular sub-display area); 
adjust the first subpixel data signal in response to the value of the first counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a first subpixel data signal] whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1; the determination module 103 may comprise a comparison circuit. The comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the first counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; the visual ; and 
drive the first subpixel based at least in part on the adjusted first subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the first counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1).
Zhou does not explicitly disclose a statistically selected subpixel.
Hayashi teaches different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I (see ¶ 0042-0043).

Zhou and Hayashi fail to disclose a first line of the buffer and compress the first line of the buffer; decompress a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed.
Shiraishi teaches a first line of the buffer and compress the first line of the buffer; decompress a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed (a process which includes the steps of compressing and writing display data in the course from the write-line buffers 51 to 54 to the frame buffer memory 28, and outputting display data from the read-line buffer 57 to the source latch 59; and a process which includes the steps of reading out compression-display data from the frame buffer memory 28, decompressing the compression-display data, outputting the decompressed display data of one line to the source latch, and saving the decompressed display data of the other line by use of the read-line buffer 57, see Col. 12, lines 20-29);

As to Claim 11, Zhou, Hayashi and Shirashi depending on Claim 10, Hayashi teaches assign each subpixel of the plurality of subpixels with a pseudorandom number (The generated pseudo-random number RND is output to the reference pixel selection unit 32 and the comparison pixel selection unit 33… different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33, see ¶ 0042); select the first statistically selected subpixel based on the pseudorandom number of a first subpixel of the plurality of subpixels (based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I, see ¶ 0043).  
assign one or more subpixel groupings of the plurality of subpixels with a different pseudorandom number (different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; reference pixels and comparison pixels are selected. Alternatively, blocks including a plurality of pixels may be selected as reference blocks and comparison blocks [subpixel groupings], see ¶ 0042, 0053); and select a first subpixel grouping of the one or more subpixel groupings comprising the first statistically selected subpixel based on the pseudorandom number of the first subpixel grouping (reference pixels and comparison pixels are selected. Alternatively, blocks including a plurality of pixels may be selected as reference blocks and comparison blocks; blocks may be specified such that a specified coordinate is located at the center, the upper right corner, the bottom right corner, or the bottom left corner of one block. Alternatively, each rectangular block may be assigned a rectangular block number and reference blocks and comparison blocks may be selected by specifying rectangular block numbers according to generated pseudo-random numbers, see ¶ 0053-0054, 0056).  
As to Claim 13, Zhou, Hayashi and Shirashi depending on Claim 10, Zhou teaches wherein the first statistically selected threshold is variable (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit .  
As to Claim 14, Zhou, Hayashi and Shirashi depending on Claim 10, Zhou teaches store the value of the first counter within a flash memory of the display device (peak driving circuit 10 in the control apparatus 1…peak driving circuit 10 may comprise a statistics module 101…and a determination module 103…a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc,..the determination module 103 may further comprise a memory [flash memory of the display device], see ¶ 0062, Fig. 6).  
As to Claim 15, Zhou, Hayashi and Shirashi depending on Claim 10, Zhou teaches store the value of the first counter in a memory of a host device (the processor 151 may calculate stress values of a plurality of subpixels which are included in the display panel 111, see ¶ 0049; processor 151 may accumulatively store the calculated stress values in the first memory 120 [first counter], see ¶ 0051). It would be reasonable to construe that the compensation values when stored in the buffer would be compressed.
As to Claim 18, Zhou, Hayashi and Shirashi depending from Claim 10, Zhou teaches a method for updating a display device, the processing system is further configured to: compare a second subpixel data signal of a second statistically selected subpixel of the plurality of subpixels to the first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6); increas a value of a second counter corresponding to the second statistically selected subpixel in response to the second subpixel data signal exceeding the first statistically selected threshold (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area); 
adjust the second subpixel data signal in response to the value of the second counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a second subpixel data signal] whose average luminance values are lower than a preset ; and 
drive the second subpixel based at least in part on the adjusted second subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the second counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the .
Hayashi teaches a statistically selected subpixel (different pseudo-random number values are supplied to the reference pixel selection unit 32 and the comparison pixel selection unit 33; based on the pseudo-random number RND generated by the pseudo-random number generation unit 31, the reference pixel selection unit 32 and the comparison pixel selection unit 33 respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data I, see ¶ 0042-0043).
As to Claim 19, Zhou teaches a display device comprising: a plurality of subpixels and a display driver coupled to the plurality of subpixels, the display driver configured to: compare a first subpixel data signal of a first subpixel of a plurality of subpixels of the display device to a first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically selected threshold]…the statistics module 101 may comprise an operation circuit, a comparison circuit, a counting circuit, etc. For example, the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, see ¶ 0062, Fig. 6), and wherein the buffer stores a plurality of counters (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062. Examiner construes that each sub-display area  increase, in response to the first subpixel data signal exceeding the first statistically selected threshold, a value of a first counter of the buffer (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area), wherein the first counter corresponds to the first subpixel (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that the counting circuit may contain the first subpixel of a particular sub-display area); 
adjust the first subpixel data signal in response to the value of the first counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a first subpixel data signal] whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1; ; and 
drive the first subpixel based at least in part on the adjusted first subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the first counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1).
Zhou does not explicitly disclose a statistically selected subpixel.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou with Hayashi to teach a statistically selected subpixel. The suggestion/motivation would have been in order to select a pixel set including two or more pixels based on pixel values and information on an image space of image data of a captured image (see ¶ 0007).
Zhou and Hayashi fail to disclose a first line of the buffer and compress the first line of the buffer; decompress a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed.
Shiraishi teaches a first line of the buffer and compress the first line of the buffer; decompress a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed (a process which includes the steps of compressing and writing display data in the course from the write-line buffers 51 
Before the effective filing date of the claimed invention, it would have been obvious to ordinary skill in the art to modify Zhou and Hayashi with Shirashi to teach a first line of the buffer and compress the first line of the buffer; decompress a first line of a plurality of lines of a buffer corresponding to the first statistically selected subpixel, wherein a second line of the plurality of lines of the buffer corresponding to an unselected subpixel of the plurality of subpixels remains compressed; compressing the first line of the buffer. The suggestion/motivation would have been in order for the controller to drive the light emitting elements so that the light emission pattern of the two light emitting elements aligned in the width direction of the substrate is made different for each predetermined number of lines  (see Abstract).
As to Claim 20, Zhou, Hayashi and Shirashi depending from Claim 19, Zhou teaches wherein the display driver is further configured to: compare a second subpixel data signal of a second statistically selected subpixel of the plurality of subpixels to the first statistically selected threshold (a statistics module 101 for counting the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [first statistically  increase a value of a second counter corresponding to the second statistically selected subpixel in response to the second subpixel data signal exceeding the first statistically selected threshold (the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold, see ¶ 0062; Examiner construes that each sub-display area has a counting circuit and that since the number of pixels above the threshold are stored in the counting circuit and that a memory or buffer may contain a plurality of counting circuits, one for each sub-display area); 
adjust the second subpixel data signal in response to the value of the second counter satisfying a second threshold (S1, determining whether or not to perform peak driving for respective backlight sub-regions of a display device, which backlight sub-regions correspond to sub-display areas of the display device; S2, performing, in response to the result of the above determining step, data signal compensation at least for sub-display areas [adjusting a second subpixel data signal] whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1; the determination module 103 may comprise a comparison circuit. ; and 
drive the second subpixel based at least in part on the adjusted second subpixel data signal (the comparison circuit may compare the average luminance value of each sub-display area with the first luminance threshold [second threshold] and compare the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold [value of the second counter] with the number threshold N0 so as to select or determine a sub-display area whose corresponding backlight sub-region is to be subjected to peak driving from the respective sub-display areas of the display device, see ¶ 0062, Fig. 6; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond, see ¶ 0041, Fig. 1).
Hayashi teaches a statistically selected subpixel (different pseudo-random number values are supplied to the reference pixel selection unit 32 and the 
As to Claim 21, Zhou, Hayashi and Shirashi depending from Claim 1, Zhou teaches under-driving each of at least a subset of the plurality of subpixels in response to at least one value of the plurality of counters satisfying a counter threshold, wherein the under-driving the plurality of subpixels is by an amount that is dependent on a number of values of the plurality of counters satisfying the counter threshold (the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, and on this basis, the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold…the average luminance value calculation module 102 may comprise an accumulator and a division circuit. For example, the accumulator may accumulate the luminance values of all the pixels of a sub-display area to obtain the sum of luminance values of the sub-display area, and then the division circuit may divide the obtained sum of luminance values by the number of pixels within the sub-display area, thereby obtaining an average luminance value of the sub-display area. The determination module 103 may comprise a comparison circuit. The comparison circuit may compare the average luminance value of each sub-
As to Claim 21, Zhou, Hayashi and Shirashi depending from Claim 1, Zhou teaches defining a plurality of thresholds each corresponding to a level of brightness reduction of the plurality of subpixels, wherein the plurality of thresholds is for the plurality of counters, wherein the second threshold is one of the plurality of thresholds (the operation circuit may calculate the luminance values of pixels in each sub-display area, the comparison circuit may compare the luminance value of each pixel with the second luminance threshold, and on this basis, the counting circuit may obtain the number of pixels included in each sub-display area whose luminance exceed the second luminance threshold…the average luminance value calculation module 102 may comprise an accumulator and a division circuit. For example, the accumulator may accumulate the luminance values of all the pixels of a sub-display area to obtain the sum of luminance values of the sub-display area, and then the division circuit may divide .
7.	Claim 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0218690 to Zhou et al (“Zhou”) in view of U.S. Patent Publication 2011/0103698 to Hayashi et al (“Hayashi”) in further view of U.S. Patent 9,082,370 to Shiraishi et al (“Shiraishi”) and in further view of U.S. Patent Publication 2014/0104469 to Kim et al (“Kim”).
As to Claim 8, Zhou, Hayashi and Shirashi depending on Claim 1, Zhou, Hayashi and Shirashi do not expressly teach wherein each line of the buffer corresponds to a different display line of the display device and each line of the buffer is independently compressed. Kim teaches wherein each line of the buffer corresponds to a different display line of the display device and each line of the buffer is configured to be independently compressed (the row driver block 160 may decode a control signal from the timing generator 170 and apply the first 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou, Hayashi and Shirashi with Kim to teach each line of the buffer corresponds to a different display line of the display device and each line of the buffer is independently compressed. The suggestion/motivation would have been in order for the row driver block to generate a first control signal to control the subpixels included in each of the plurality of subpixel groups (see Abstract).
As to Claim 17, Zhou, Hayashi and Shirashi depending on Claim 10, Zhou, Hayashi and Shirashi do not expressly teach wherein each line of the buffer corresponds to a different display line of the display device and each line of the buffer is independently compressed. Kim teaches wherein each line of the buffer corresponds to a different display line of the display device and each line of the buffer is independently compressed (the row driver block 160 may decode 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou, Hayashi and Shirashi with Kim to teach each line of the buffer corresponds to a different display line of the display device and each line of the buffer is independently compressed. The suggestion/motivation would have been in order for the row driver block to generate a first control signal to control the subpixels included in each of the plurality of subpixel groups (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/           Examiner, Art Unit 2694



/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694